Case 1:18-cv-24414-DPG Document 15 Entered on FLSD Docket 01/18/2019 Page 1 of 3


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

   ALFRED J. GOLDEN, JR.,

           Plaintiff,                                          Case No. 1:18-cv-24414-DPG

   vs.

   UNIVERSITY OF MIAMI, a Florida not-for
   profit corporation,

            Defendant.
   ---------------------------------------------------------
   UNIVERSITY OF MIAMI, a Florida not-for-
   profit corporation,

           Counter-Plaintiff,

   vs.

   ALFRED J. GOLDEN, JR.,

         Counter-Defendant.
   ______________________________________/

          NOTICE OF MEDIATOR SELECTION AND SCHEDULING MEDIATION

           Plaintiff, ALFRED J. GOLDEN, JR., by and through his undersigned counsel and

  pursuant to this Court’s Order (D.E. 12), gives notice that the mediation conference in this matter

  shall be held on March 15, 2019, at 10:00 a.m. with mediator, Patricia Thompson, located at JAMS

  - 600 Brickell Avenue, Suite 2600, Miami, Florida 33131.

          Dated this 18th day of January 2019.
Case 1:18-cv-24414-DPG Document 15 Entered on FLSD Docket 01/18/2019 Page 2 of 3
                                                               Case No. 1:18-cv-24414-DPG

                                     Respectfully submitted,

                                     s/ Mark J. Beutler
                                     Mark J. Beutler, Esq.
                                     Florida Bar No. 0023400
                                     E-mail: mjb@mjbpa.com
                                     LAW OFFICES OF MARK J. BEUTLER, P.A.
                                     One Datran Center – Suite 1500
                                     9100 South Dadeland Boulevard
                                     Miami, FL 33156
                                     Tel: 786-497-7710 |Fax: 786-513-4651

                                     /s/ Richard D. Tuschman
                                     Richard D. Tuschman, Esq.
                                     Florida Bar No. 907480
                                     E-mail: rtuschman@gtemploymentlawyers.com
                                     E-mail: assistant@gtemploymentlawyers.com
                                     RICHARD D. TUSCHMAN, P.A.
                                     8551 W. Sunrise Boulevard, Suite 303
                                     Plantation, Florida 33322
                                     Tel: (954) 369-1050 | Fax: (954) 380-8938

                                     Attorneys for Plaintiff




                                        2
Case 1:18-cv-24414-DPG Document 15 Entered on FLSD Docket 01/18/2019 Page 3 of 3
                                                                       Case No. 1:18-cv-24414-DPG

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 18, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF filing system. I also certify that the

  foregoing document is being served this date on all counsel of record on the Service List below in

  the manner specified, either via transmission of Notices of Electronic Filing generated by the

  CM/ECF system or in some other authorized manner for those counsel or parties who are not

  authorized to receive electronically Notices of Electronic Filing.



                                                       /s/ Mark J. Beutler
                                                       Mark J. Beutler, Esq.


                                           SERVICE LIST
                                    Case No. 1:18-cv-24414-DPG

  Eric D. Isicoff, Jr., Esq.
  Florida Bar No. 372201
  isicoff@irlaw.com
  Teresa Regatz, Esq.
  Florida Bar No. 545170
  ragatz@irlaw.com
  Christopher A. Ajizian
  Florida Bar No. 1010170
  Ajizian@irlaw.com
  ISICOFF RAGATZ
  601 Brickell Key Drive, Suite 750
  Miami, Florida 33131
  Tel.: (305) 373-3232
  Fax: (305) 373-3233

  Attorneys for Defendant




                                                   3
